El Juez Presidente Señob del Tobo,
emitió la opinión del tribunal.
Ricardo Estrada y Pedro Calderón fueron acusados como autores de un delito de adulteración de leche y condenados a sufrir cada uno treinta días de cárcel. No conformes, apelaron para ante este tribunal señalando en su alegato, como único error, que el juicio se había celebrado después de ciento veinte días contados a partir de la presentación *76de la acusación y eso no obstante la corte negó la moción de sobreseimiento por ellos presentada.
Cuando la transcripción fué archivada en la Secretaría de la Corte Suprema, sólo contenía la acusación, la senten-cia y el escrito de apelación. Luego se adicionó la moción de sobreseimiento que copiada a la letra en lo pertinente dice:
“Que el juicio de este caso ha sido señalado por primera vez para hoy día 29 de octubre de 1923.
“Que la acusación fué presentada con fecha 30 de junio del año actual.
‘‘Que nunca ha solicitado ni obtenido suspensión de juicio ni nada que haya entorpecido que este juicio fuera visto antes del día de hoy.
‘ ‘ Que han transcurrido a esta fecha más de los 120 días que marca el artículo 488 de la Ley de Enjuiciamiento Criminal.
“Por lo que a esta Pión. Corte suplica se sirva sobreseer este caso, con arreglo a dicho artículo, ordenando su archivo definitivo.”
Y por último se solicitó la corrección de los autos a fin dd agregar a ellos el siguiente documento:
“El Pueblo de Puerto Rico vs. Ricardo Estrada y Pedro Calde-rón. — Criminal No. 494. — Adulterarión de leche. — Yo, J. Comas Vera, Taquígrafo de la Corte de Distrito del Segundo Distrito de San Juan, P. R., CERTIFICO: que según aparece de mis notas taquigráficas to- ■ madas en el acto de la vista del caso arriba titulado, y antes de darse comienzo a la práctica de las pruebas, fué presentada por el abogado de los acusados una moción pidiendo el archivo y sobreseimiento del caso por no haber sido traído a juicio dentro de los 120 días que marca la Ley. La Corte denegó la moción y el abogado tomó excep-ción de la resolución de la Corte. — San Juan, P. R., febrero 9, de 1924. — (Firmado) J. Comas Vera. — -Taquígrafo de la Corte del Segundo Distrito.
“Yo, Luis Vergne Ortiz, Secretario de la Corte de Distrito del Segundo Distrito de San Juan, Puerto Rico, Certifico: que la pre-cedente >es una copia fiel y exacta de la anterior certificación, que se encuentra unida al récord de este caso, que se encuentra archivado en el archivo de esta Corte bajo mi custodia. Y para remitir a la Corte Suprema de Puerto Rico, expido la presente en San Juan de *77Puerto Rico, Roy día veinte y cinco de marzo de 1924. — (firmado) Luis Yergne Ortiz, Secretario Corte de Distrito del 2do. Distrito de San Juan, P. R,.”
Sostiene el Fiscal de esta corte que no es posible resolver favorablemente la cuestión suscitada por los apelantes porque no constando las razones que la corte sentenciadora tuviera para negar la moción, no es posible juzgarlas y debe presumirse que. su resolución fue justa.
El juicio se celebró a los. ciento veinte y un días o sea un día después del fijado por la ley, pero la ley no establece el derecho a ser juzgado dentro del plazo como absoluto sino que tiene en cuenta que puede existir alguna justa causa que impida que el juicio se celebre dentro del plazo. ¿Existió aquí alguna justa causa? La transcripción guarda silencio. El apelante debió establecer los hechos en un pliego dé excepciones y entonces hubiéramos podido, ejerci-tando nuestra jurisdicción de apelación, penetrar en el fondo del asunto y juzgarlo por sus propios méritos. No lo hizo así y queda, por tanto, en pie, la presunción de justa que tiene la resolución de que se queja.
En el caso de El Pueblo v. París, 25 D.P.R. 112, esta Corte dijo:
“Pero el apelante nada dijo acerca de las razones que hubo para hacer los anteriores aplazamientos, o ni siquiera que se hicieron sin haber razón para ello. Como se admite que las anteriores suspen-siones fueron hechas por la Corte, la presunción que surge, a menos que se demuestre lo contrario, es que hubo justa causa para orde-narlas. ”
Y en el dé El Pueblo v. Poleastro, 17 D.P.R. 96, expresó:
“El sobreseimiento1 de una acción autorizado por el Artículo 448 del Código de Enjuiciamiento Criminal puede únicamente invocarse cuando no exista motivo alguno que justifique la tardanza del juicio, y su concesión descansa siempre en la discreción del tribunal senten-ciador, cuya resolución no será revocada por este Tribunal a menos que haya abusado de dicha facultad discrecional.”
*78Es cierto que en el caso de El Pueblo v. Avilés, 27 D.P.R. 512, 515, dijimos:
“Decidido ya por esta Corte Suprema en Ochoa v. Manzano, 24 D.P.R. 843, que el precepto contenido en el artículo 448 del Código de Enjuiciamiento Criminal rige también para las cortes municipales, entendemos que lo único que estaba obligado a alegar y probar el acusado en este caso era que no babía sido sometido a juicio dentro del término de ciento veinte días contado a partir de la presentación de la denuncia, término que no babía sido interrumpido a su solicitud. Era al Fiscal al que correspondía probar la existencia de la justa causa, si es que la bubo, para la dilación. Si el Fiscal no estaba enterado en el momento en que se presentó la moción del acusado, pudo pedir un término razonable para investigar lo ocurrido y actuar dentro de la ley y la justicia.
“ ‘El estatuto es imperativo,’ dice la Corte Suprema d.e California interpretando un estatuto similar al nuestro en El Pueblo v. Merino, 85 Cal. 516. ‘La corte a menos que se le presente una buena razón en sentido contrario, debe ordenar el sobreseimiento de la causa. ’ En el presente caso no se ba demostrado causa alguna que justifique la demora. Era suficiente para el acusado probar que el término fijado por el estatuto después de baber sido presentada la acusación babía vencido y que el caso nq babía sido suspendido por solicitud del diebo acusado. Si. babía alguna razón suficiente para tenerle tanto tiempo sin que se celebrara el juicio, al Fiscal incumbía probarla. La corte no podía presumirla. Véase también el caso de El Pueblo v. Ayala, 19 D.P.R. 936.”
La situación aquí es distinta. En el caso de Avilés se trataba de un juicio de novo. En este de Estrada de una apelación. La Corte de Distrito debía juzgar la cuestión suscitada de nuevo por sus méritos, a virtud de las alega-ciones y las pruebas ante ella presentadas. Esta Corte Su-prema debe limitarse a las resultancias de los autos. Ante la corte de distrito no cabía la presunción: Levantada la cuestión por el acusado, el Fiscal debió probar la justa causa o la corte por algún otro medio quedar convencida de que la justa causa para la demora existía (El Pueblo v. Ayala, 19 D.P.R. 936, 941). Ante esta Corte Suprema cabe la pre-sunción en ausencia de una completa presentación del caso *79por parte del apelante: ¿Podríamos asegurar nosotros, tal como se encuentra la transcripción, qne no se presentó por el,Fiscal o qne la Corte no tuvo conocimiento de la existen-cia de alguna justa causa? Es bien claro que no. Al ape-lante incumbe la obligación de colocar a esta corte en las mismas condiciones en que se encontraba la corte inferior.
No señalándose ningún otro error ni revelando un examen de los autos que se baya cometido, procede la confirmación de la sentencia recurrida.